PER CURIAM.
The trial judge erred in denying the appellant’s motion to disqualify the judge. See MacKenzie v. Super Kids Bargain Store, Inc., 565 So.2d 1332 (Fla.1990); Bundy v. Rudd, 366 So.2d 440 (Fla.1978); Smith v. Santa Rosa Island Authority, 729 So.2d 944 (Fla. 1st DCA 1998). The order by which the motion to disqualify was denied is therefore reversed. The summary final judgment entered thereafter is also reversed, and this case is remanded for further proceedings before a different judge.
ALLEN, BENTON and BROWNING, JJ., CONCUR.